— In an action for attorney malpractice, the third-party defendant appeals from an order of the Supreme Court, Nassau County, dated July 27, 1978, which denied his motion to dismiss the third-party complaint. Order reversed, on the law, with $50 costs and disbursements, and motion to dismiss the third-party complaint is granted. At the time the third-party defendant was retained by the plaintiff the time to file a notice of claim had expired. Under the circumstances there can be no liability on his part for failure to do that which he could not legally accomplish. Damiani, J. P., Titone, Gulotta and Shapiro, JJ., concur.